Judgment, Supreme Court, New York County (Charles Tejada, J), rendered November 8, 2001, convicting defendant, after a jury trial, of criminal sale of a controlled substance in the third degree and criminal possession of a controlled substance in the third degree, and sentencing him, as a second felony offender, to concurrent terms of 5 to 10 years, unanimously affirmed.
Defendant’s unelaborated objections failed to preserve his challenges to background testimony regarding street-level drug operations (People v Tevaha, 84 NY2d 879 [1994]) and to the People’s summation (People v Harris, 98 NY2d 452 [2002]), and we decline to review them in the interest of justice. Were we to review these claims, we would find that the court properly exercised its discretion in admitting brief, limited testimony that assisted the jury in understanding defendant’s role in the drug transaction and refuted his claim of innocence. Further, we would also find that the challenged summation remarks generally constituted fair comment on the evidence in response to defense arguments (see People v Overlee, 236 AD2d 133 [1997], lv denied 91 NY2d 976 [1998]; People v D’Alessandro, 184 AD2d 114, 118-119 [1992], lv denied 81 NY2d 884 [1993]). Concur— Tom, J.P., Andrias, Lerner, Friedman and Marlow, JJ.